DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8 and 10-17) in the reply filed on 9 December 2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “a second dispersion module coupled to a neck region opposite the controlled dispersion module” which renders the claim indefinite because it is unclear where the neck region is in relation to the controlled dispersion module. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which they depend. 
Regarding claim 10, the recitation “wherein the proximal end of the controlled dispersion module comprises a flared profile relative to the distal end” is not further limiting because claim 1 upon which claim 10 depends already specifies that the proximal end of the controlled dispersion module has a flared profile relative to the distal end.
Regarding claim 11, the recitation “wherein the flared profile decreases a velocity of an effluent within the controlled dispersion module and facilitates vectoring of the effluent by the at least one wedge” is not further limiting because claim 1, upon which claim 11 ultimately depends, already specifies that the flared profile decreases a velocity of an effluent within the controlled dispersion module and facilitates vectoring of the effluent by the at least one wedge.
Regarding claim 12, the recitation “wherein the controlled dispersion module creates uniform liquid level and temperature profile within the coke drum” does not impart any particular structural limitation to the device defined in claim 1. Thus, claim 12 does not further limit the device defined in claim 1 to any particular structure. 
Regarding claim 13, the recitation “wherein the uniform liquid level and temperature profile reduces thermal stresses on the coke drum” merely relates to an intended use and does not impart any particular structural limitation to the device defined in claim 1. 
Regarding claim 14, the recitation “wherein the controlled dispersion module creates uniform vapor flow within the coke drum” merely relates to an intended use and does not impart any particular structural limitation to the device defined in claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vedrine (US 6,997,445).
Regarding claims 1, 10, and 11, the reference Vedrine discloses a controlled dispersion module suitable for use with a coke drum (1), the controlled dispersion module comprising: a distal end coupled to an effluent feed; a proximal end having at least one wedge (81) disposed therein, the proximal end being fluidly coupled to the coke drum (1), the proximal end having a flared profile relative to the distal end; and 
Regarding claim 2, the reference Vedrine discloses the controlled dispersion module, wherein the proximal end is curved to match a curvature of the coke drum (see col. 2, lines 24-36; Figs. 1 and 5).
Regarding claim 8, the reference Vedrine discloses the controlled dispersion module, wherein a cross-sectional area of the controlled dispersion module changes between the distal end and the proximal end (see Figs. 1 and 5).
Regarding claim 12, as no structural distinction is seen between the instantly claimed controlled dispersion module and the controlled dispersion module of Vedrine, the controlled dispersion module of Vedrine is considered capable of performing the function recited in claim 12.
Regarding claim 13, as no structural distinction is seen between the instantly claimed controlled dispersion module and the controlled dispersion module of Vedrine, the controlled dispersion module of Vedrine is considered capable of performing the function recited in claim 13.
Regarding claim 14, as no structural distinction is seen between the instantly claimed controlled dispersion module and the controlled dispersion module of Vedrine, the controlled dispersion module of Vedrine is considered capable of performing the function recited in claim 14.

Regarding claim 16, the reference Vedrine discloses that the controlled dispersion module directs effluent over a cross-sectional area of the coke drum (see col. 4, lines 39-47; Figs. 1 and 5).
Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laird et al. (US 6,889,962).
Regarding claims 1, 10, and 11, the reference Laird et al. discloses a controlled dispersion module (18, 20) suitable for use with a coke drum (10), the controlled dispersion module (18, 20) comprising: a distal end (18) coupled to an effluent feed; a proximal end (20) having at least one wedge (40, 46, 48) disposed therein, the proximal end being fluidly coupled to the coke drum (10), the proximal end (20) having a flared profile relative to the distal end (18); and wherein the flared profile decreases a velocity of an effluent within the controlled dispersion module and facilitates vectoring of the effluent by the at least one wedge (40, 46, 48) (see col. 5, line 1 to col. 6, line 67; Figs. 1-5).
Regarding claim 2, the reference Laird et al. discloses the controlled dispersion module (18, 20), wherein the proximal end (20) is curved to match a curvature of the coke drum (10) (see col. 5, lines 12-46; Figs. 1-5).
Regarding claim 3, the reference Laird et al. discloses the controlled dispersion module (18, 20), wherein the at least one wedge (40, 46, 48) comprises a plurality of baffles (40, 46, 48) (see Figs. 2-5).

Regarding claim 5, the reference Laird et al. discloses the controlled dispersion module (18, 20), wherein the first inboard baffle (40) and the second inboard baffle (40) are arranged about a center line (44) of the controlled dispersion module (18, 20) (see Fig. 2).
Regarding claim 6, the reference Laird et al. discloses the controlled dispersion module (18, 20), wherein the first outboard baffle (46) and the second outboard baffle (46) are arranged generally parallel to the first inboard baffle (40) and the second inboard baffle (40), respectively (see Fig. 2).
Regarding claim 7, the reference Laird et al. discloses the controlled dispersion module (18, 20), wherein the first inboard baffle (40), the second inboard baffle (40), the first outboard baffle (46), and the second outboard baffle (46) direct effluent towards a periphery of the coke drum (see col. 6, lines 5-67; Figs. 2-5).
Regarding claim 8, the reference Laird et al. discloses the controlled dispersion module (18, 20), wherein a cross-sectional area of the controlled dispersion module (18, 20) changes between the distal end (18) and the proximal end (20).
Regarding claim 12, as no structural distinction is seen between the instantly claimed controlled dispersion module and the controlled dispersion module (18, 20) of Laird et al., the controlled dispersion module of Laird et al. is considered capable of performing the function recited in claim 12.

Regarding claim 14, as no structural distinction is seen between the instantly claimed controlled dispersion module and the controlled dispersion module (18, 20) of Laird et al., the controlled dispersion module of Laird et al. is considered capable of performing the function recited in claim 14.
Regarding claim 15, the reference Laird et al. discloses that the controlled dispersion module (18, 20) directs effluent flow towards a periphery of the coke drum (see col. 6, lines 5-67; Figs. 2-5).
Regarding claim 16, the reference Laird et al. discloses that the controlled dispersion module (18, 20) directs effluent over a cross-sectional area of the coke drum (see col. 6, lines 5-67; Figs. 2-5).
Regarding claim 17, the reference Laird et al. discloses that the controlled dispersion module (18, 20) comprises a second controlled dispersion module coupled to a neck region opposite the controlled dispersion module (see col. 8, lines 3-14; Fig. 5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774